DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/203,147, filed on 16 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the f.irst inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 18-20
Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to transitory forms of signal transmission. The preamble of the claims recite a "computer-readable storage media" and the body of the claims do not provide tangible structure for the "computer-readable storage media". The broadest reasonable interpretation of the "computer-readable storage media" encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signals per se and therefore it is directed to non-statutory subject matter. The claims do not contain any additional features with physical or tangible form, therefore they are rejected under 35 U.S.C. 101. See MPEP 2106.03(I-II).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 10, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam et al. (US 20200324414 A1 and Islam hereinafter).
Regarding Claim 1
Islam teaches a computer-implemented method (see all Figs.; [0001] and [0003]) comprising:
receiving a request to perform a calibration process for one or more robots in an operating environment (see Fig. 4, Step 401; [0003] and [0044]-[0046]);
in response, performing the calibration process including executing a calibration program that generates movement data representing movements by the one or more robots within the operating environment (see Fig. 4, Steps 401 and 405-411; Figs 5A-6B, all; [0003], [0045]-[0049] and [0051]-[0070]);
computing a measure of calibration accuracy from the movement data (see Fig. 4, Step 451; [0003], [0020], [0049] and [0071]-[0072]);
receiving an input program to be executed by the one or more robots in the operating environment (see Fig. 4, Step 403 etc.; Figs. 6A-6B, all; [0003] and [0050]);
determining that the measure of calibration accuracy generated from performing the calibration process does not satisfy an accuracy tolerance of the input program (see Fig. 4, Step 453; [0003] and [0072]-[0074]); and
in response, generating a notification representing that the measure of calibration accuracy generated from performing the calibration process does not satisfy the accuracy tolerance of the input program (see Fig. 4, Step 455; [0003] and [0073]-[0074]).
Regarding Claim 2
Islam teaches the method of claim 1 (as discussed above in claim 1), 
wherein generating the notification comprises generating a user interface presentation that indicates that the measure of calibration accuracy generated from performing the calibration process does not satisfy the accuracy tolerance of the input program (see Fig. 4, Step 455; [0003], [0020]-[0023], [0033] and [0072]-[0074]).
Regarding Claim 3
Islam teaches the method of claim 2 (as discussed above in claim 2), 
wherein the user interface presentation includes data representing which portion of the input program is associated with the accuracy tolerance (see [0023], [0033] and [0072]-[0074]).
Regarding Claim 6
Islam teaches the method of claim 1 (as discussed above in claim 1), 
wherein the input program represents a task to be executed by one or more physical robots (see Fig. 4, Step 403 etc.; Figs. 6A-6B, all; [0003], [0012] and [0050]).
Regarding Claim 8
Islam teaches the method of claim 1 (as discussed above in claim 1), 
wherein the accuracy tolerance is generated based on the measure of the calibration accuracy (see [0023], [0033] and [0072]-[0074].
Regarding Claim 10
Islam teaches the method of claim 1 (as discussed above in claim 1), 
further comprising:
determining that the measure of calibration accuracy satisfies the accuracy tolerance (see Fig. 4, Step 453; [0003] and [0072]-[0074]); and
in response, executing the input program on one or more robots in the operating environment (see [0023 "On the other hand, if the amount of deviation does not exceed the defined threshold, the robot operation may be continued, while capturing new calibration images of the calibration pattern."] and [0074]).
Regarding Claim 15
Islam teaches a system comprising one or more computers and one or more storage devices storing instructions that when executed by one or more computers cause the one or more computers to perform respective operations (see Figs. 1A-1D, all; [0001] and [0003]), the operations comprising:
receiving a request to perform a calibration process for one or more robots in an operating environment (see Fig. 4, Step 401; [0003] and [0044]-[0046]);
in response, performing the calibration process including executing a calibration program that generates movement data representing movements by the one or more robots within the operating environment (see Fig. 4, Steps 401 and 405-411; Figs 5A-6B, all; [0003], [0045]-[0049] and [0051]-[0070]);
computing a measure of calibration accuracy from the movement data (see Fig. 4, Step 451; [0003], [0020], [0049] and [0071]-[0072]);
receiving an input program to be executed by the one or more robots in the operating environment (see Fig. 4, Step 403 etc.; Figs. 6A-6B, all; [0003] and [0050]);
determining that the measure of calibration accuracy generated from performing the calibration process does not satisfy an accuracy tolerance of the input program (see Fig. 4, Step 453; [0003] and [0072]-[0074]); and
in response, generating a notification representing that the measure of calibration accuracy generated from performing the calibration process does not satisfy the accuracy tolerance of the input program (see Fig. 4, Step 455; [0003] and [0073]-[0074]).
Regarding Claim 16
Islam teaches the system of claim 15 (as discussed above in claim 15), 
wherein generating the notification comprises generating a user interface presentation that indicates that the measure of calibration accuracy generated from performing the calibration process does not satisfy the accuracy tolerance of the input program (see Fig. 4, Step 455; [0003], [0020]-[0023], [0033] and [0072]-[0074]).
Regarding Claim 18
Islam teaches one or more computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform respective operations (see Figs. 1A-1D, all; [0001], [0003] and [0034]), the respective operations comprising:
receiving a request to perform a calibration process for one or more robots in an operating environment (see Fig. 4, Step 401; [0003] and [0044]-[0046]);
in response, performing the calibration process including executing a calibration program that generates movement data representing movements by the one or more robots within the operating environment (see Fig. 4, Steps 401 and 405-411; Figs 5A-6B, all; [0003], [0045]-[0049] and [0051]-[0070]);
computing a measure of calibration accuracy from the movement data (see Fig. 4, Step 451; [0003], [0020], [0049] and [0071]-[0072]);
receiving an input program to be executed by the one or more robots in the operating environment (see Fig. 4, Step 403 etc.; Figs. 6A-6B, all; [0003] and [0050]);
determining that the measure of calibration accuracy generated from performing the calibration process does not satisfy an accuracy tolerance of the input program (see Fig. 4, Step 453; [0003] and [0072]-[0074]); and
in response, generating a notification representing that the measure of calibration accuracy generated from performing the calibration process does not satisfy the accuracy tolerance of the input program (see Fig. 4, Step 455; [0003] and [0073]-[0074]).
Regarding Claim 19
Islam teaches the computer-readable storage media of claim 18 (as discussed above in claim 18), 
wherein generating the notification comprises generating a user interface presentation that indicates that the measure of calibration accuracy generated from performing the calibration process does not satisfy the accuracy tolerance of the input program (see Fig. 4, Step 455; [0003], [0020]-[0023], [0033] and [0072]-[0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Islam as applied to claim 1 above, and further in view of Adachi (US 20200376657 A1 and Adachi hereinafter).
Regarding Claims 4-5
Islam teaches the method of claim 1 (as discussed above in claim 1),
Islam is silent regarding wherein the input program defines motions to be executed by a virtual representation of the one or more robots in the operating environment,
wherein generating the notification comprises generating the notification without executing the input program by one or more physical robots in the operating environment.
Adachi teaches a computer-implemented method (see all Figs.; [0008]) comprising:
receiving a request to perform a calibration process for one or more robots in an operating environment (see [0109]);
in response, performing the calibration process including executing a calibration program that generates movement data representing movements by the one or more robots within the operating environment (see Fig. 10, all; [0109]-[0119]);
computing a measure of calibration accuracy from the movement data (see [0114];
receiving an input program to be executed by the one or more robots in the operating environment (see [0113]);
determining that the measure of calibration accuracy generated from performing the calibration process does not satisfy an accuracy tolerance of the input program (see [0115]-[0116]); and
in response, generating a notification representing that the measure of calibration accuracy generated from performing the calibration process does not satisfy the accuracy tolerance of the input program (see [0116]),
wherein the input program defines motions to be executed by a virtual representation of the one or more robots in the operating environment (see Figs. 11-13, all; [0115]-[0116]),
wherein generating the notification comprises generating the notification without executing the input program by one or more physical robots in the operating environment (see Fig. 10, Step S310; [0115]-[0116]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Adachi to Islam. That is, it would have been obvious to modify the input program of the process of Islam to define motions to be executed by a virtual representation of the one or more robots in the operating environment, wherein generating the notification comprises generating the notification without executing the input program by one or more physical robots in the operating environment, as taught by Adachi. 
Adachi teaches displaying a virtual twin robot before executing a program by the physical twin robot. If a taught position/posture of the robot is not within range of the physical robot, the virtual robot flashes a color to notify a user that a calibration error has occurred. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Islam in order to attain the same results. 
Application of the known technique taught by Adachi to the process taught by Islam would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the input program defines motions to be executed by a virtual representation of the one or more robots in the operating environment and wherein generating the notification comprises generating the notification without executing the input program by one or more physical robots in the operating environment. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 7, 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Islam as applied to claims 1, 15 and 18 above, and further in view of Yang et al. (US 20160346929 A1 and Yang hereinafter).
Regarding Claim 7
Islam teaches the method of claim 1 (as discussed above in claim 1), 
Islam further teaches wherein determining that the recomputed measure of calibration accuracy does not satisfy the accuracy tolerance specified by the input program occurs after a first iteration of executing the input program (see Fig. 4, Steps 453-455; [0003] and [0072]-[0074]).
Islam is silent regarding further comprising:
repeatedly executing the input program on the one or more robots in the operating environment; and
repeatedly recomputing the measure of calibration accuracy during the repeated executions of the input program.
Yang teaches a computer-implemented method (see all Figs.; [0002]) comprising:
receiving a request to perform a calibration process for one or more robots in an operating environment (see Fig. 3, Steps 302 and 304; [0002] and [0017]);
in response, performing the calibration process including executing a calibration program that generates movement data representing movements by the one or more robots within the operating environment (see Fig. 3, Steps 302-314; [0002] and [0017]-[0018]);
computing a measure of calibration accuracy from the movement data (see Fig. 3, Steps 314-316; [0002] and [0018]-[0019]);
receiving an input program to be executed by the one or more robots in the operating environment (see Fig. 3, Steps 308-312 and 320; [0002] and [0018]-[0019]); and
determining that the measure of calibration accuracy generated from performing the calibration process does not satisfy an accuracy tolerance of the input program (see Fig. 3, Step 316; [0002] and [0019]),
further comprising:
repeatedly executing the input program on the one or more robots in the operating environment (see Fig. 3, loop between Steps 318-314; [0002], [0010] and [0019]); and
repeatedly recomputing the measure of calibration accuracy during the repeated executions of the input program (see Fig. 3, loop between Steps 318-316; [0002] and [0019]),
wherein determining that the recomputed measure of calibration accuracy does not satisfy the accuracy tolerance specified by the input program occurs after a first iteration of executing the input program (see Fig. 3, Step 316; [0002] and [0019]-[0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Yang to Islam. That is, it would have been obvious to modify the process of Islam to further include a step to repeatedly execute the input program on the one or more robots in the operating environment and repeatedly recompute the measure of calibration accuracy during the repeated executions of the input program, as taught by Yang. 
Yang teaches repeatedly executing a calibration until a calibration accuracy is within a specified tolerance, thus improving overall accuracy of the robotic system. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Islam in order to attain the same results. 
Application of the known technique taught by Yang to the process taught by Islam would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising repeatedly executing the input program on the one or more robots in the operating environment and repeatedly recomputing the measure of calibration accuracy during the repeated executions of the input program. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 9
Islam teaches the method of claim 2 (as discussed above in claim 2), 
Islam is silent regarding further comprising: receiving, through the user interface presentation, user input representing the accuracy tolerance of the input program.
Yang teaches further comprising: receiving, through the user interface presentation, user input representing the accuracy tolerance of the input program (see [0012], especially "The threshold may be preset by the operator or robot service provider, for example at ±5%, and it may be adjustable.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Yang to Islam. That is, it would have been obvious to modify the process of Islam to further permit, through the user interface presentation, user input representing the accuracy tolerance of the input program, as taught by Yang. 
Yang teaches a user interface permitting a user to set the accuracy tolerance, thus enabling a more flexible calibration process. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Islam in order to attain the same results. 
Application of the known technique taught by Yang to the process taught by Islam would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising receiving, through the user interface presentation, user input representing the accuracy tolerance of the input program. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 17
Islam teaches the system of claim 15 (as discussed above in claim 15), 
Islam further teaches wherein determining that the recomputed measure of calibration accuracy does not satisfy the accuracy tolerance specified by the input program occurs after a first iteration of executing the input program (see Fig. 4, Steps 453-455; [0003] and [0072]-[0074]).
Islam is silent regarding further comprising:
repeatedly executing the input program on the one or more robots in the operating environment; and
repeatedly recomputing the measure of calibration accuracy during the repeated executions of the input program.
Yang teaches a system comprising one or more computers and one or more storage devices storing instructions that when executed by one or more computers cause the one or more computers to perform respective operations (see Figs. 1-2, all; [0002]), the operations comprising:
receiving a request to perform a calibration process for one or more robots in an operating environment (see Fig. 3, Steps 302 and 304; [0002] and [0017]);
in response, performing the calibration process including executing a calibration program that generates movement data representing movements by the one or more robots within the operating environment (see Fig. 3, Steps 302-314; [0002] and [0017]-[0018]);
computing a measure of calibration accuracy from the movement data (see Fig. 3, Steps 314-316; [0002] and [0018]-[0019]);
receiving an input program to be executed by the one or more robots in the operating environment (see Fig. 3, Steps 308-312 and 320; [0002] and [0018]-[0019]); and
determining that the measure of calibration accuracy generated from performing the calibration process does not satisfy an accuracy tolerance of the input program (see Fig. 3, Step 316; [0002] and [0019]),
further comprising:
repeatedly executing the input program on the one or more robots in the operating environment (see Fig. 3, loop between Steps 318-314; [0002], [0010] and [0019]); and
repeatedly recomputing the measure of calibration accuracy during the repeated executions of the input program (see Fig. 3, loop between Steps 318-316; [0002] and [0019]),
wherein determining that the recomputed measure of calibration accuracy does not satisfy the accuracy tolerance specified by the input program occurs after a first iteration of executing the input program (see Fig. 3, Step 316; [0002] and [0019]-[0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Yang to Islam. That is, it would have been obvious to modify the system of Islam to further include instructions to repeatedly execute the input program on the one or more robots in the operating environment and repeatedly recompute the measure of calibration accuracy during the repeated executions of the input program, as taught by Yang. 
Yang teaches repeatedly executing a calibration until a calibration accuracy is within a specified tolerance, thus improving overall accuracy of the robotic system. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of Islam in order to attain the same results. 
Application of the known technique taught by Yang to the system taught by Islam would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, further comprising repeatedly executing the input program on the one or more robots in the operating environment and repeatedly recomputing the measure of calibration accuracy during the repeated executions of the input program. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 20
Islam teaches the computer-readable storage media of claim 18 (as discussed above in claim 18), 
Islam further teaches wherein determining that the recomputed measure of calibration accuracy does not satisfy the accuracy tolerance specified by the input program occurs after a first iteration of executing the input program (see Fig. 4, Steps 453-455; [0003] and [0072]-[0074]).
Islam is silent regarding further comprising:
repeatedly executing the input program on the one or more robots in the operating environment; and
repeatedly recomputing the measure of calibration accuracy during the repeated executions of the input program.
Yang teaches one or more computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform respective operations (see Figs. 1-2 and 4, all; [0002] and [0028]), the respective operations comprising:
receiving a request to perform a calibration process for one or more robots in an operating environment (see Fig. 3, Steps 302 and 304; [0002] and [0017]);
in response, performing the calibration process including executing a calibration program that generates movement data representing movements by the one or more robots within the operating environment (see Fig. 3, Steps 302-314; [0002] and [0017]-[0018]);
computing a measure of calibration accuracy from the movement data (see Fig. 3, Steps 314-316; [0002] and [0018]-[0019]);
receiving an input program to be executed by the one or more robots in the operating environment (see Fig. 3, Steps 308-312 and 320; [0002] and [0018]-[0019]); and
determining that the measure of calibration accuracy generated from performing the calibration process does not satisfy an accuracy tolerance of the input program (see Fig. 3, Step 316; [0002] and [0019]),
further comprising:
repeatedly executing the input program on the one or more robots in the operating environment (see Fig. 3, loop between Steps 318-314; [0002], [0010] and [0019]); and
repeatedly recomputing the measure of calibration accuracy during the repeated executions of the input program (see Fig. 3, loop between Steps 318-316; [0002] and [0019]),
wherein determining that the recomputed measure of calibration accuracy does not satisfy the accuracy tolerance specified by the input program occurs after a first iteration of executing the input program (see Fig. 3, Step 316; [0002] and [0019]-[0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Yang to Islam. That is, it would have been obvious to modify the computer-readable storage media of Islam to further include instructions to repeatedly execute the input program on the one or more robots in the operating environment and repeatedly recompute the measure of calibration accuracy during the repeated executions of the input program, as taught by Yang. 
Yang teaches repeatedly executing a calibration until a calibration accuracy is within a specified tolerance, thus improving overall accuracy of the robotic system. A person having ordinary skill in the art would have been motivated to apply the same technique to the computer-readable storage media of Islam in order to attain the same results. 
Application of the known technique taught by Yang to the computer-readable storage media taught by Islam would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the computer-readable storage media, further comprising repeatedly executing the input program on the one or more robots in the operating environment and repeatedly recomputing the measure of calibration accuracy during the repeated executions of the input program. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Islam as applied to claim 1 above, and further in view of Graca et al. (US 20140148949 A1 and Graca hereinafter).
Regarding Claim 11
Islam teaches the method of claim 1 (as discussed above in claim 1), 
Islam is silent regarding wherein the operating environment is a virtual operating environment and further comprising: subsequently executing the input program on one or more physical robots.
Graca teaches a computer-implemented method (see [0009]-[0010]) comprising:
receiving a request to perform a calibration process for one or more robots in an operating environment (see [0009]-[0010] and [0025]);
in response, performing the calibration process including executing a calibration program that generates movement data representing movements by the one or more robots within the operating environment (see [0009]-[0010] and [0025]-[0029]);
computing a measure of calibration accuracy from the movement data (see [0010] and [0028]); and
receiving an input program to be executed by the one or more robots in the operating environment (see [0009]-[0010] and [0028]),
wherein the operating environment is a virtual operating environment and further comprising: subsequently executing the input program on one or more physical robots (see [0010] and [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Graca to Islam. That is, it would have been obvious to modify the operating environment of the process of Islam to be a virtual operating environment and to modify the process of Islam to further include a step to subsequently execute the input program on one or more physical robots, as taught by Graca. 
Graca teaches generating a virtual operating environment to compare with a physical operating environment. If no deviation occurs between the two environments, then a program is executed by the physical robot. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Islam in order to attain the same results. 
Application of the known technique taught by Graca to the process taught by Islam would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the operating environment is a virtual operating environment and further comprising subsequently executing the input program on one or more physical robots. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Islam (as modified by Graca) as applied to claim 11 above, and further in view of Yang.
Regarding Claim 12
Islam teaches the method of claim 11 (as discussed above in claim 11), 
Islam further teaches further comprising:
after one or more iterations of executing the input program on the one or more physical robots, computing an updated measure of calibration accuracy (see Fig. 4, Steps  403-411 and 451; Figs 5A-6B, all; [0003] and [0050]-[0072]);
determining that the updated measure of calibration accuracy does not satisfy the accuracy tolerance (see Fig. 4, Step 453; [0003] and [0072]-[0074]); and
in response, generating a notification representing that the updated measure of calibration accuracy for the one or more physical robots does not satisfy the accuracy tolerance of the input program (see Fig. 4, Step 455; [0003] and [0073]-[0074]).
For the sake of compact prosecution and the possible argument that "Islam is silent regarding after one or more iterations of executing the input program on the one or more physical robots, computing an updated measure of calibration accuracy and determining that the updated measure of calibration accuracy does not satisfy the accuracy tolerance.", Yang teaches the process steps. 
That is, Yang teaches further comprising:
after one or more iterations of executing the input program on the one or more physical robots, computing an updated measure of calibration accuracy (see Fig. 3, loop between Steps 318-316; [0002] and [0019]); and
determining that the updated measure of calibration accuracy does not satisfy the accuracy tolerance (see Fig. 3, Step 316; [0002] and [0019]-[0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Yang to modified Islam. That is, it would have been obvious to further modify the process of modified Islam to include a step of after one or more iterations of executing the input program on the one or more physical robots, computing an updated measure of calibration accuracy and determining that the updated measure of calibration accuracy does not satisfy the accuracy tolerance, as taught by Yang. 
Yang teaches repeatedly executing a calibration until a calibration accuracy is within a specified tolerance, thus improving overall accuracy of the robotic system. A person having ordinary skill in the art would have been motivated to apply the same technique to the modified process of Islam in order to attain the same results. 
Application of the known technique taught by Yang to the modified process taught by Islam would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising after one or more iterations of executing the input program on the one or more physical robots, computing an updated measure of calibration accuracy and determining that the updated measure of calibration accuracy does not satisfy the accuracy tolerance. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 13
Islam teaches the method of claim 12 (as discussed above in claim 12), 
Islam further teaches further comprising terminating execution of the input program on the one or more physical robots (see [0023], [0092] and [0099]).
Yang additionally teaches further comprising terminating execution of the input program on the one or more physical robots (see Fig. 3, Step 322; [0002] and [0020]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Islam as applied to claim 1 above, and further in view of Yang and Strand et al. (US 20090204261 A1 and Strand hereinafter).
Regarding Claim 14
Islam teaches the method of claim 1 (as discussed above in claim 1), 
Islam is silent regarding wherein the accuracy tolerance represents an accuracy tolerance for a portion of robots in the operating environment, and wherein the notification includes information representing which portion of robots in the operating environment have the measure of calibration accuracy that does not satisfy the accuracy tolerance.
Yang teaches wherein the accuracy tolerance represents an accuracy tolerance for a portion of robots in the operating environment, and includes information representing which portion of robots in the operating environment have the measure of calibration accuracy that does not satisfy the accuracy tolerance (see Fig. 3, Steps 314-316; [0013] and [0018]-[0019]).
Strand teaches a computer-implemented method (see all Figs.; [0001] comprising:
receiving an input program to be executed by the one or more robots in the operating environment (see [0009]-[0010]);
determining that calibration accuracy does not satisfy requirements (see [0039]); and
in response, generating a notification (see [0039]),
wherein the notification includes information representing which portion of robots in the operating environment have a calibration that does not satisfy the requirements (see Fig. 1, all; [0011], [0014]-[0015] and [0039]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Yang and Strand to Islam. That is, it would have been obvious to modify the process of Islam to further include instructions wherein the accuracy tolerance represents an accuracy tolerance for a portion of robots in the operating environment, and wherein the notification includes information representing which portion of robots in the operating environment have the measure of calibration accuracy that does not satisfy the accuracy tolerance, as taught by Yang and Strand. 
Yang teaches evaluating calibration accuracy of several robots at once or in quick succession, thus greatly decreasing time spent on calibration and operating costs. Strand teaches generating notification information representing which portion of robots in an operating environment have a calibration error. By restricting the information to pertain to a subset of the robots, the risk that a user inputs instructions for one robot while believing that the user inputs instruction for another robot is decreased. Hence the safety of the robot system is increased. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Islam in order to attain the same results. 
Application of the known technique taught by Yang and Strand to the process taught by Islam would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the accuracy tolerance represents an accuracy tolerance for a portion of robots in the operating environment, and wherein the notification includes information representing which portion of robots in the operating environment have the measure of calibration accuracy that does not satisfy the accuracy tolerance. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lundberg (US 20170157770 A1 and Lundberg hereinafter). Lundberg teaches at least a computer-implemented method comprising: receiving a request to perform a calibration process for one or more robots in an operating environment; in response, performing the calibration process including executing a calibration program that generates movement data representing movements by the one or more robots within the operating environment; computing a measure of calibration accuracy from the movement data; receiving an input program to be executed by the one or more robots in the operating environment; determining that the measure of calibration accuracy generated from performing the calibration process does not satisfy an accuracy tolerance of the input program; and further comprising: receiving, through the user interface presentation, user input representing the accuracy tolerance of the input program. See at least Fig. 4, [0010]-[0015] and [0056]. Lundberg could be used to render obvious at least claims 1 and 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664